                 IN THE UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF MISSOURI
                           WESTERN DIVISION

ALLEN THOMAS BLOODWORTH II,                    )
                                               )
                      Plaintiff,               )
                                               )
     v.                                        )   Case No. 21-cv-00194-BP
                                               )
KANSAS CITY, MISSOURI, BOARD OF                )
POLICE COMM’RS, et. al,                        )
                                               )
                      Defendants.              )

 Defendant David Kenner’s Motion to Dismiss and Suggestions in Support

      Defendant David Kenner requests he be dismissed, because he is not a proper

party. He is being sued as a Board member; but he is not in fact a Board member. In

support, he states:

      In his Complaint, Plaintiff alleges David Kenner attempts to bring suit against

Kenner in his official capacity as a Kansas City, Missouri Police Board member. See

Complaint, ¶4. The problem is Kenner is not a Board member. Instead, he is the

secretary/attorney for the Board. See https://www.kcpd.org/about/board-of-police-

commissioners/members/, accessed April 21, 2021. The Board “selected David Kenner

as their secretary/attorney,” (see id.), which the Board is required to do under

Missouri law. See § 84.420.2(4) RSMo. (“The board…shall…(4) Appoint a secretary to

the board who shall appoint the necessary clerical assistants to the secretary for the

conduct of affairs relating purely to activities and affairs of the board…”).

      The Board itself consists of four members appointed by the governor plus the

mayor. See §§ 84.360 and 84.350 RSMo. Currently, the four appointed members are

                                           1

          Case 4:21-cv-00194-BP Document 4 Filed 04/21/21 Page 1 of 2
Don   Wagner,     Mark    Tolbert,   Cathy    Dean,   and    Nathan    Garrett.   See

https://www.kcpd.org/about/board-of-police-commissioners/members/ accessed April

21, 2021. The mayor is Quinton Lucas. See id.

      Because Kenner is not a Board member, he is not a proper party to this suit

and claims against him must be dismissed.

      WHEREFORE, based on the foregoing, David Kenner respectfully request

this action be dismissed against him, and for such other and further relief as this

Court deems just and necessary.


                                       Respectfully submitted,

                                       ERIC S. SCHMITT
                                       Attorney General of Missouri

                                       /s/ Diane Peters
                                       Missouri Bar No. 54784
                                       Assistant Attorney General
                                       615 E 13th Street, Ste. 401
                                       Kansas City, Missouri 64106
                                       Telephone: (816) 889-5000
                                       Fax: (816) 889-5006
                                       Diane.Peters@ago.mo.gov
                                       Attorneys for Defendants


                          CERTIFICATE OF SERVICE

      I hereby certify that on April 21, 2020, the foregoing was filed electronically

via the Court’s ECF system, and by way thereof, served on all attorneys of record.

                                       /s/ Diane Peters
                                       Assistant Attorney General



                                          2

         Case 4:21-cv-00194-BP Document 4 Filed 04/21/21 Page 2 of 2
